                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     WINNIE B. FANG,                                    Case No.16-cv-06071-JD
                                                        Plaintiff,
                                   6
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.
                                   7
                                                                                            Re: Dkt. No. 52
                                   8     MERRILL LYNCH, PIERCE, FENNER &
                                         SMITH, INC.,
                                   9                    Defendant.
                                  10

                                  11          The Court has discussed in detail the case’s factual and legal issues in the order denying

                                  12   plaintiff’s request for a TRO, and the order denying plaintiff’s motion to vacate the arbitration
Northern District of California
 United States District Court




                                  13   award. Dkt. Nos. 19, 76. What remains is the motion by defendant Merrill Lynch to dismiss the

                                  14   first amended complaint (“FAC”) under Federal Rule of Civil Procedure 12(b)(6). Dkt.

                                  15   Nos. 35, 52.

                                  16          A substantial portion of the FAC attacks the validity of the FINRA arbitration proceedings.

                                  17   Those allegations fail to state a plausible claim for the reasons discussed in the order denying the

                                  18   motion to vacate.

                                  19          The remaining allegations in the FAC are an improper effort to relitigate in court the

                                  20   claims Fang arbitrated unsuccessfully. Fang herself voluntarily initiated the arbitration with

                                  21   FINRA pursuant to an agreement to “submit the present matter in controversy, as set forth in the

                                  22   attached statement of claim, answers, and all related cross claims, counterclaims, and/or third-

                                  23   party claims which may be asserted, to arbitration in accordance with the FINRA By-Laws, Rules,

                                  24   and Code of Arbitration Procedure.” Dkt. No. 53, Ex. D2. She filed for arbitration on the same

                                  25   operative facts that are alleged again in the FAC, and for the same causes of action. See id.,

                                  26   Ex. D1 (arbitration statement of claim). By submitting those claims to the FINRA arbitration

                                  27   panel, Fang waived any right she might have had to litigate them in federal court. C.D. Anderson

                                  28   & Co., Inc. v. Lemos, 832 F.2d 1097 (9th Cir. 1987); see also Jacobs v. CBS Broad., Inc., 291
                                   1   F.3d 1173, 1178-79 (9th Cir. 2002); Teamsters Local Union No. 760 v. United Parcel Serv., Inc.,

                                   2   921 F.2d 218, 220 (9th Cir. 1990). Lemos is right on point with the situation here, and Fang has

                                   3   made no effort to distinguish it or even acknowledge it, despite the fact that the decision is central

                                   4   to Merrill Lynch’s argument for dismissal. See Dkt. No. 52 at 7-8.

                                   5          Fang’s suggestion that dismissal is inappropriate because the arbitrators acted beyond their

                                   6   authority is unavailing for the same reasons stated in the motion to vacate order. Dkt. No. 76

                                   7   at 5-6. In addition, Fang “may not voluntarily submit [her] claims to arbitration, await the

                                   8   outcome, and, [when] the decision is unfavorable, then challenge the authority of the arbitrator[] to

                                   9   act.” ASARCO LLC v. United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &

                                  10   Serv. Workers Int’l Union, AFL-CIO, CLC, 893 F.3d 621, 632 (9th Cir. 2018) (internal quotation

                                  11   omitted).

                                  12          The final issue is whether Fang should be allowed to amend the complaint again. She has
Northern District of California
 United States District Court




                                  13   already had more than one opportunity to state a plausible claim, which would make dismissal

                                  14   with prejudice appropriate. Salameh v. Tarsadia Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013).

                                  15   After reviewing the arbitration record and related facts in connection with the motion to vacate,

                                  16   and in light of the record as a whole in this case, the Court concludes that there is no likelihood

                                  17   Fang could allege viable claims against Merrill Lynch short of bringing an entirely new lawsuit

                                  18   divorced from the FINRA proceedings. Consequently, the case is dismissed with prejudice.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 10, 2018

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
